IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                   :        NO. 818
                                         :
         EXEMPTION FROM RULES            :        SUPREME COURT RULES
         205(B)(2) AND 1205(B)(2) OF THE :
         PENNSYLVANIA RULES OF           :        DOCKET
         JUVENILE COURT PROCEDURE :


                                        ORDER


PER CURIAM

       AND NOW, this 12th day of December, 2019, upon the recommendation of the
Juvenile Court Procedural Rules Committee:

       It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that the Fifth Judicial District shall be exempt from the two-year period set forth in
Pennsylvania Rules of Juvenile Court Procedure 205(B)(2) and 1205(B)(2) prior to
mandating participation in electronic filing by local rule. See No. 817 Supreme Court
Rules Docket (December 12, 2019) (adopting, inter alia, Pa.R.J.C.P. 205 and 1205).

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective on June 1, 2020.